D. F. Walsh, P.J.
(concurring). I concur reluctantly. I write separately to urge the Supreme Court to re-examine the policy considerations for its decision in People v Rogers, 412 Mich 669; 316 NW2d 701 (1982).
In Rogers, the Court imposed the sanction of automatic reversal for failure to follow subsection (l)(f) of the guilty plea rule (GCR 1963, 785.7) even *283absent any demonstration of prejudice to the defendant. In my judgment the imposition of the sanction of automatic reversal is appropriate, if ever, only to correct a most serious problem affecting the criminal justice process, a problem which cannot be corrected in any other way. The extremely remote possibility that a murderer or an armed robber may enter a plea of guilty because of the mistaken belief that he or she will be placed on probation is not a problem requiring such a drastic and inflexible remedy. The voluntariness of such pleas can be insured adequately by appellate consideration of each case on its own merits with reversal required only for prejudicial error. As the Supreme Court stated in People v Robinson, 386 Mich 551, 562; 194 NW2d 709 (1972): "[Appellate courts should not reverse a conviction unless the error was prejudicial.” There was no prejudicial error in this case. Were it not for the mandate of People v Rogers, supra, therefore, I would affirm.